


110 HRES 488 EH: Congratulating the Detroit Tigers for

U.S. House of Representatives
2007-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 488
		In the House of Representatives, U.
		  S.,
		
			July 30, 2007
		
		RESOLUTION
		Congratulating the Detroit Tigers for
		  winning the 2006 American League Pennant and for bringing the City of Detroit
		  and the State of Michigan their first trip to the World Series in 22
		  years.
	
	
		Whereas this is the 10th American League Pennant won by
			 the Detroit Tigers;
		Whereas Manager Jim Leyland is a 3 time Manager of the
			 Year and 1 of 7 managers in the history of baseball to win the pennant in both
			 the National and American Leagues;
		Whereas the manager and coaching staff have done a
			 remarkable job guiding this team to victory;
		Whereas General Manager Dave Dombrowski and Owner Mike
			 Ilitch have assembled and led a team that has revitalized the Tigers
			 franchise;
		Whereas all 25 players on the playoff squad contributed to
			 their remarkable postseason victories over the New York Yankees and the Oakland
			 Athletics, including American League Rookie of the Year Justin Verlander, as
			 well as Magglio Ordóñez, Iván Rodríguez, Jeremy Bonderman, Kenny Rogers, Sean
			 Casey, Carlos Guillén, Alexis Gómez, Omar Infante, Plácido Polanco, Brandon
			 Inge, Craig Monroe, Marcus Thames, Curtis Granderson, Ramón Santiago, Neifi
			 Pérez, Nate Robertson, Todd Jones, Jason Grilli, Zach Miner, Wilfredo Ledezma,
			 Fernando Rodney, Joel Zumaya, Jamie Walker, and Vance Wilson;
		Whereas the Detroit Tigers have a history of great players
			 and managers, including Ty Cobb, Al Kaline, Hank Greenberg, and Sparky
			 Anderson;
		Whereas Detroit has a vibrant sports tradition because
			 Michigan fans have faithfully supported their teams; and
		Whereas the New York Yankees and Oakland Athletics proved
			 worthy and honorable opponents during the post-season: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)congratulates the
			 Detroit Tigers on winning the 2006 American League Pennant; and
			(2)commends the
			 players, coaches, management, and all the other personnel of the Detroit
			 Tigers, as well as the fans, on this great victory.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
